Citation Nr: 1013467	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-14 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist. 

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

This appeal was previously before the Board in December 2007 
when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned for further review. 


FINDINGS OF FACT

1.  The service treatment records are negative for 
fibromyalgia; the initial evidence of fibromyalgia is dated 
approximately seven years after discharge from service and 
this disability has not been related to active service by 
either the Veteran or by competent medical opinion.

2.  Competent medical opinion holds that there is no 
relationship between the Veteran's service connected right 
wrist and right ankle disabilities and her claimed 
fibromyalgia.  

3.  The most recent VA examination shows that the right wrist 
had dorsiflexion from zero to 60 degrees, palmar flexion from 
zero to 60 degrees, radial deviation from zero to 20 degrees, 
and ulnar deviation from zero to 45 degrees without evidence 
of additional limitation due to pain, weakness, 
incoordination or excess fatigability and without evidence of 
ankylosis at any time during the period on appeal. 

4.  The Veteran has moderate limitation of the range of 
motion for her right ankle, without evidence of additional 
limitation due to pain, weakness, incoordination or excess 
fatigability and without evidence of ankylosis at any time 
during the period on appeal.

5.  The Veteran's service connected disabilities are a right 
wrist disability, evaluated as 10 percent disabling, and a 
right ankle disability, evaluated as 10 percent disabling; 
the combined evaluation is 20 percent.  

6.  There is no objective evidence that the veteran's service 
connected disabilities by themselves present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in regards to the assignment 
of TDIU.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active 
service, nor was it incurred due to or aggravated by the 
Veteran's service connected disabilities.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009). 

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.40, 4.59, 4.71a, Code 5003, 5214, 5215 (2009). 

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.40, 4.59, 4.71a, Code 5003, 5271 (2009).

4.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a letter in July 
2004 that contained all of the notification required by 38 
C.F.R. § 3.159 as defined by Pelegrini for her claims for 
increased evaluations for her right wrist and right ankle 
disabilities.  This letter was provided to the Veteran prior 
to the initial adjudication of these claims in November 2004.  

In regards to the claims for service connection and TDIU, the 
Veteran was provided with a letter in October 2005 that 
contained all of the notification that was required at that 
time.  This was also provided to the Veteran prior to the 
initial adjudication of these claims in May 2006.  There has 
been very little notice as to secondary service connection.  
There is no prejudice as the appellant has made her 
contentions based on secondary service connection, so she has 
been heard on the matter.  In view of the outcome as to this 
issue there is no prejudice in this matter.

As noted above, Dingess was not promulgated until 2006, with 
the result being that all of the notification outlined in 
that decision was not contained in the previous letters.  
However, the missing information concerning the establishment 
of disability ratings and effective dates was provided to the 
Veteran in letters dated June 2007 letter and January 2008.  
The failure to provide this information to the Veteran prior 
to the initial adjudications was cured when the Veteran's 
claims were readjudicated in a November 2009 rating decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  The development requested by the December 2007 
remand has been completed.  The Veteran's service treatment 
records have been obtained.  VA treatment records have been 
obtained.  All private medical records have been either been 
obtained, or the sources have not responded.  In particular, 
the Board notes that the treatment records from the hospital 
that is believed to be named either DePaul or Immaculata have 
been requested on multiple occasions, but the facility has 
failed to respond.  The Veteran has been notified that it is 
her responsibility to ensure that these records are obtained.  
In response, she has recently indicated that the dates of 
this treatment were between 1986 and 1989, which coincides 
with her dates of military service.  As the Veteran has 
indicated that this is many years before the onset of her 
claimed fibromyalgia, and as it is dated well before the 
period for consideration for the evaluation of her service 
connected disabilities, any failure to obtain these records 
is harmless error.  All records have been obtained from the 
Social Security Administration (SSA).  The Veteran was 
afforded appropriate VA examinations in August 2004 and April 
2009.  She has declined her right to a hearing.  There is no 
indication that there is any relevant evidence outstanding in 
these claims, and the Board will proceed with consideration 
of the Veteran's appeals.

Service Connection

The Veteran contends that she has developed fibromyalgia 
secondary to her service connected right wrist and right 
ankle disabilities.  She states that this disorder began in 
the 1990's, and not during active service.  The Veteran 
argues that her service connected disabilities have resulted 
in a systemic disease that causes pain in the joints and 
muscles throughout her body.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran's service treatment records are 
negative for complaints or a diagnosis pertaining to 
fibromyalgia.  However, as noted above, the Veteran does not 
contend that her claimed disability began during service, but 
rather several years after service as a result of her service 
connected disabilities.  

The initial post service medical evidence is a December 1992 
VA orthopedic examination.  No complaints pertaining to 
fibromyalgia were recorded, and there was no diagnosis of 
this disability.  

The earliest evidence to contain a reference to fibromyalgia 
is a January 1996 VA rheumatology clinic note.  After 
examination, the impression was polyarthralgias, with little 
evidence of inflammatory disorder.  The examiner believed 
that the primary problem was fibromyalgia.  Other impressions 
included irritable bowel disorder and obesity.  

VA treatment records dated November 2003 and March 2004 state 
that the Veteran presented to the clinic for follow up for 
several disabilities, including fibromyalgia.  The November 
2003 records state that it was under control with her current 
pain medication.  No further treatment was noted for this 
disability, and the etiology was not discussed.  

A January 2004 private examination obtained from SSA states 
that the Veteran indicated she had hurt all over for about 
the last five years.  She stated that she had been told she 
had fibromyalgia.  After examination, the final diagnoses 
included multiple myalgias and arthralgias of an unknown 
etiology.  

The August 2004 VA orthopedic examination states that a 
review of medical records shows that the Veteran was 
currently being treated for multiple myalgia and 
fibromyalgia.  However, the examiner did not include a 
diagnosis of fibromyalgia.  

April 2005 VA treatment records state that the Veteran has a 
history of many disabilities, including fibromyalgia.  

The Veteran was afforded a VA examination in April 2009.  Her 
claims folder was reviewed by the examiner.  The Veteran also 
provided a history and underwent physical examination.  In 
conclusion, the examiner stated that there was no clinical 
evidence for fibromyalgia.  It was noted that the records 
revealed that all laboratory findings from rheumatology were 
normal.  The examiner stated that the antinuclear antibody, 
rheumatoid factor, and sedimentation rate evaluations from 
1995 to the present were all negative for rheumatoid disease.  
All chemistries were normal in March 2009.  The final 
diagnoses were morbid obesity; multiple myalgia and 
arthralgia of unknown etiology; and venous insufficiency.  
The examiner further opined that any fibromyalgia was not 
caused by or the result of the Veteran's service connected 
traumatic arthritis of the right wrist or right ankle.  The 
rationale for this opinion was that there was no evidence of 
a diagnosis or treatment for fibromyalgia.  In addition, the 
examiner stated that the etiology of fibromyalgia was 
unknown, but the latest research indicated that it was a 
disorder of pain regulation with a known association with 
premature aging of the brain.  The examiner added that the 
Veteran's major limitation was her weight.  She was noted to 
have weighed 436 pounds at the August 2004 examination and 
452 pounds on the current examination, which created a 
tremendous amount of stress on her weight bearing joints.  

The Board finds that entitlement to service connection for 
fibromyalgia is not warranted on either a direct or secondary 
basis.  

The April 2009 VA examiner was unable to confirm a current 
diagnosis of fibromyalgia.  However, assuming for the sake of 
argument that the Veteran does have this disability, the 
service treatment records are completely negative for 
fibromyalgia.  The earliest evidence of fibromyalgia is dated 
January 1996, which is nearly seven years after the Veterans' 
discharge from service.  There is no competent medical 
opinion that relates her fibromyalgia to service, and the 
Veteran herself does not relate this disability directly to 
service.  Therefore, it follows that service connection on a 
direct basis is not warranted.  

Similarly, assuming for the sake of argument that the Veteran 
has a current diagnosis of fibromyalgia, there is no 
competent medical evidence that would relate this disability 
to her service connected right wrist or right ankle 
disabilities.  The only medical professional to address the 
possibility of a relationship is the April 2009 examiner, who 
opined that "Any fibromyalgia IS NOT CAUSED BY OR A RESULT OF 
service-connected traumatic arthritis of the right wrist or 
traumatic arthritis of the right ankle." (Emphasis in the 
original.)  The Board interprets the word "any" to mean any 
degree of the fibromyalgia, which would encompass the 
possibility of aggravation due to the service connected 
disabilities.  The examiner gave two reasons to support his 
opinion.  The first noted that there was no confirmed 
diagnosis of fibromyalgia.  However, it was also noted that 
the etiology of fibromyalgia in general was unknown, and that 
the most recent research has related it to premature aging of 
the brain.  Finally, the examiner strongly suggested that the 
Veteran's difficulties were the result of her morbid obesity.  
There is no competent medical opinion to contradict the April 
2009 examiner.  Therefore, as there is no competent opinion 
that relates the Veteran's fibromyalgia to her service 
connected disabilities, service connection on a secondary 
basis is not shown.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that she has developed fibromyalgia as a 
result of her service connected disabilities.  However, the 
Veteran is not a physician, and she is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
competent opinion is that of the April 2009 examiner, and 
this examiner states that there is no relationship.  

Increased Evaluations

The Veteran contends that the 10 percent evaluations assigned 
to both her service connected right wrist and right ankle 
disabilities are inadequate to reflect the impairment that 
results.  The Veteran notes that she has joint pain and 
weakness, and that she is able to stand or walk for only a 
very short period of time.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Right Wrist

The record shows that service connection for status post 
injury of the right wrist was established in a February 1993 
rating decision.  A 10 percent evaluation was assigned.  The 
10 percent evaluation currently remains in effect, although 
the diagnosis of the Veteran's disability is now 
characterized as traumatic arthritis of the right wrist.  

Traumatic arthritis is to be evaluated under the rating code 
for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 10 percent rating can also be assigned where there is X-ray 
evidence of arthritis, with some limitation of motion, 
although to a noncompensable degree.  38 C.F.R. § 4.71a, Code 
5003.

The rating code for range of motion of the wrist states that 
limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215.  

At this point, the Board notes that the Veteran is already in 
receipt of the highest evaluation available for limitation of 
motion of the wrist.  In order to receive an evaluation in 
excess of 10 percent, the evidence must show that there is 
ankylosis of the wrist in either a favorable or unfavorable 
position.  38 C.F.R. § 4.71a, Code 5214.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The August 2004 VA examination noted that the Veteran had 
subjective complaints of intermittent pain with flare-ups.  
She experienced weakness and stiffness, as well as 
fatigability and lack of endurance.  However, she denied 
instability and locking.  On flare-ups there was an increase 
in pain and inability to twist with the wrist.  On 
examination, dorsiflexion was from zero to 60 degrees out of 
a normal range of 70 degrees.  Palmar flexion was from zero 
to 70 degrees out of a normal range of 80 degrees.  Radial 
deviation was from zero to 10 degrees, and ulnar deviation 
was from zero to 35 degrees.  An X-ray study revealed mild 
degenerative changes of the right radiocarpal joint.  The 
examiner stated that there was no additional limitation of 
motion caused by pain, fatigue or weakness following 
repetitive use.  

VA and private treatment records dated from 2003 to 2005 do 
not show any specific treatment or findings for the right 
wrist disability.  

At the April 2009 examination, the Veteran's history was 
again reviewed and noted in the report.  Her subjective 
complaints included pain, stiffness, decreased speed of 
motion and weakness, but did not include incoordination or 
locking of the wrist.  Dorsiflexion was from zero to 60 
degrees, palmar flexion was from zero to 60 degrees, radial 
deviation was from zero to 20 degrees, and ulnar deviation 
was from zero to 45 degrees.  There was no objective evidence 
of pain or additional limitation of function after three 
repetitions of the range of motion.  An X-ray study was 
negative.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the Veteran's right wrist disability is not 
warranted.  She is already in receipt of the highest 
evaluation available under the appropriate rating codes.  See 
38 C.F.R. § 4.71a, Code 5003, 5215.  The Veteran has denied 
locking of the wrist on both examinations, and there is no 
evidence whatsoever of the ankylosis necessary to receive an 
increased evaluation for ankylosis of the wrist.  
38 C.F.R. § 4.71a, Code 5214.  Both examinations also 
considered the effects of pain, weakness, incoordination and 
fatigability but determined that there was no additional 
limitation due to these factors.  38 C.F.R. § 4.40, 4.59.  
The Board notes that such limitation would have to be the 
equivalent of ankylosis to merit a higher evaluation, and 
this is not demonstrated.  Therefore, the preponderance of 
the evidence is against the Veteran's claim, and an 
evaluation greater than 10 percent for her right wrist 
disability may not be assigned for any portion of the period 
on appeal. 

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's right wrist disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board notes that there 
is no record of any specific treatment for the right wrist 
disability during the period on appeal.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Right Ankle

The record shows that service connection for status post 
injury of the right ankle was established in a February 1993 
rating decision.  A 10 percent evaluation was assigned.  The 
10 percent evaluation currently remains in effect, although 
the diagnosis of the Veteran's disability is now 
characterized as traumatic arthritis of the right ankle.  

As previously noted, traumatic arthritis is to be evaluated 
under the rating code for degenerative arthritis, and 
degenerative arthritis is generally evaluated under the 
appropriate rating codes for limitation of range of motion.  
38 C.F.R. § 4.71a, Codes, 5003, 5010.  Additional limitation 
due to pain, weakness, incoordination or excess fatigability 
is also to be considered.  38 C.F.R. §§ 4.40, 4.59.  

The rating code for limitation of motion of the ankle states 
that marked limitation of motion of the ankle is evaluated as 
20 percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

Normal range of motion for the ankle is dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 
degrees.  38 C.F.R. § 4.71a, Plate II.

An October 2003 assessment from a private physician that was 
received from the SSA states that the Veteran's ability to 
perform her activities of daily living was limited due to 
constant, excruciating pain.  She was unable to stand for 
long and used a motorized cart to shop.  Her examination was 
remarkable for extreme obesity.  The ranges of motion of her 
lower extremities were moderately decreased due to obesity.  
Her gait was slightly wide based but she had functional heel 
to toe ability with some assistive balance from the examiner.  

At the August 2004 VA examination, she reported that she 
could no longer walk and had to stop working.  The examiner 
noted that the Veteran had multiple medical problems, which 
made it difficult to determine how her service connected 
disabilities interfere with her daily activities.  In her 
subjective complaints, she described a chronic ache of the 
ankle that became sharp.  It was usually around 6 or 7 on a 
scale of 10 but could go to a 10 with flare-ups.  She also 
reported weakness, stiffness, swelling, instability, locking, 
fatigability, and lack of endurance.  She would wear a brace 
if using the ankle excessively.  On examination, the Veteran 
was noted to be morbidly obese.  Her gait was normal, and her 
right ankle was not swollen.  There was pinpoint tenderness 
to palpation laterally.  Dorsiflexion was zero to 10 degrees, 
plantar flexion was zero to 40 degrees, inversion was zero to 
35 degrees, and eversion was zero to 15 degrees.  There were 
no significant complaints of pain, although inversion caused 
pain laterally at the end point.  Mild osteoarthritis of the 
medial and lateral malleolus was shown on X-ray study.  The 
examiner stated that there was no additional limitation of 
motion caused by pain, fatigue, or weakness following 
repetitive use.  The examiners summarized that the Veteran 
had minimal arthritis, and that her obesity would have 
significant bearing on the increase in pain of an already 
weakened joint.  

VA treatment records from 2004 to 2005 show treatment for 
complaints and complications due to morbid obesity, including 
pain management.  However, there is no record of any specific 
treatment for the right ankle.  

The Veteran underwent an additional VA examination in April 
2009.  The claims folder was reviewed by the examiner.  She 
complained of a dull ache in all her joints, but it was worse 
in the right ankle.  The Veteran reported that her right 
ankle symptoms included giving way, pain, stiffness, 
weakness, and decreased speed of joint motion.  There was no 
instability, incoordination or locking.  She also reported 
swelling in both ankles.  She was unable to stand for more 
than a few minutes.  The examiner noted that the Veteran's 
standing and walking function was severely limited by her 
massive weight.  A summary of findings for the right ankle 
included edema, tenderness, weakness, and guarding of 
movement.  The ankle had zero to 10 degrees of dorsiflexion 
and zero to 35 degrees of plantar flexion.  This compared to 
zero to 15 degrees of dorsiflexion and zero to 40 degrees of 
plantar flexion on the left side.  The examiner stated that 
there was no objective evidence of pain and no objective 
evidence of additional limitations following repetitive 
motion.  There was no joint ankylosis.  An X-ray study showed 
mild degenerative arthritis and edema.  The Veteran was not 
employed, and her disability was said to be productive of 
mild effects on chores, shopping, and exercise, and a 
moderate effect on her ability to participate in sports.  It 
had no effects on her activities of daily living such as 
dressing, bathing, or eating.  The examiner characterized the 
decrease in range of motion as slight, with no tenderness, 
but further noted that there were multiple physical 
limitations due to obesity.  

The Board finds that entitlement to an increased evaluation 
is not warranted for the Veteran's right ankle disability.  
The August 2004 VA examination showed that the range of 
motion was zero to 10 degrees of dorsiflexion and zero to 40 
degrees of plantar flexion.  The April 2009 VA examination 
found zero to 10 degrees of dorsiflexion and zero to 35 
degrees of plantar flexion.  Basically, the Veteran retains 
approximately one half of her dorsiflexion and lacks 
somewhere between five and 10 degrees of the normal 45 
degrees of plantar flexion.  Both the August 2004 and April 
2009 examiners add that there is no objective evidence of 
additional limitation due to pain, weakness, fatigability or 
incoordination after repetitive motion.  The Board finds that 
these symptoms and measurements represent no more than 
moderate limitation of motion, which equates to the 10 
percent evaluation that is already assigned.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5271.  The April 2009 examiner 
states that there is no ankylosis, and malunion was not shown 
on X-ray studies, which means that consideration of other 
rating codes for the ankle would not be beneficial to the 
Veteran.  See 38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 
5274.  The preponderance of the evidence is against the 
Veteran's claim, and an evaluation greater than 10 percent 
for her right ankle disability may not be assigned for any 
portion of the period on appeal. 

The Board has again considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
Veteran's right ankle disability presents such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There is no record of any 
treatment or hospitalization for the right ankle disability.  
Although the evidence shows that the Veteran has difficulty 
standing for long periods of time which affects her 
employability, this is repeatedly attributed to the overall 
effects of her morbid obesity and not her right ankle 
disability.  Referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU

The Veteran contends that her service connected disabilities 
prevent her from being employed.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. § 
4.16(b).

In this case, the Veteran's only two service connected 
disabilities are her right wrist disability and her right 
ankle disability.  As previously discussed, each of these 
disabilities is properly evaluated as 10 percent disabling.  
The Veteran has a combined evaluation of 20 percent 
disabling.  Therefore, she does not meet the minimum 
schedular requirements for consideration for a TDIU.  
38 C.F.R. § 4.16(a).  

The Board has also considered entitlement to a TDIU on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  The April 2009 VA examination noted that the 
Veteran was not employed, but also found that her 
disabilities were productive of mild impairment to no 
impairment in her activities of daily living, with the 
exception of a moderate impairment in sports due to the right 
ankle.  The Functional Capacity Assessment received from SSA 
states that the Veteran's primary diagnosis is morbid 
obesity.  Neither the right wrist nor right ankle 
disabilities were specifically noted.  A January 2004 
assessment states that she is limited to sitting six hours a 
day in an eight hour workday, with an inability to stand or 
walk for more than an hour in this period.  Again, there were 
no specific findings for the right wrist or right ankle.  The 
Board must conclude that there is no objective evidence that 
the Veteran's service connected disabilities by themselves 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist is denied. 

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle is denied. 

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


